internal_revenue_service number release date index number -------------------------- ------------ -------------------------------- ----------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ --------------------------------------------------- telephone number -------------------- refer reply to cc corp b01 plr-137647-13 date date legend distributing ---------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ---------------------------------- controlled --------------------------- ------------------------------------------------------------------------------------------------------------ ------------------------------------------- -------------------------------------------------------------------- controlled shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g ------------------------------------- ------------------------------------------------------ ------------------------------------------- -------------- -------------------------- ----------------------------- ----------------------------- -------------------------- --------------------------- ----------------------------- -------------------------------- plr-137647-13 shareholder h ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------ trust business a state a date aa bb cc dd ee ff gg hh ii zz ------------------------------------------------------ --------------------- -------------------------------------- ------------ --------------------- ----- --- ----- --- --- --- --- --- --- ------ dear --------------------- this letter responds to a letter dated date from your authorized representative requesting rulings on certain federal_income_tax consequences of the proposed transaction described below the proposed transaction the information submitted in that request and in subsequent correspondence is summarized below plr-137647-13 the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or any controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a closely-held state a corporation that was incorporated on date distributing has aa shares of a single class of common_stock issued and outstanding shareholder a owns bb shares in his revocable_trust trust shareholder b owns cc shares shareholder c owns dd shares shareholder d owns ee shares shareholder e owns ff shares shareholder f owns gg shares shareholder g owns hh shares and shareholder h owns ii shares shareholder a is the parent of shareholders b and c shareholders d and e are spouses of shareholders b and c respectively shareholder f is the child of shareholder b and shareholders g and h are children of shareholder c collectively shareholders b d and f the shareholder b group and shareholders c e g and h the shareholder c group each own approximately zz of the stock of distributing distributing is engaged in business a financial data for business a shows that business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the shareholder b group and the shareholder c group have had significant disagreements about the management and operation of distributing and believe it is necessary to separate business a between the two family shareholder groups accordingly distributing has structured the proposed transaction described below proposed transaction for what is represented to be valid business reasons distributing proposes to undertake the following proposed transaction plr-137647-13 i shareholder a will make a gift of one-half of the shares of distributing held by trust to each of shareholder b and shareholder c after the gift the shareholder b group and shareholder c group each will hold one-half of the outstanding shares of distributing ii distributing will form controlled and controlled as state a corporations controlled and controlled each will have a single class of voting common_stock outstanding iii distributing will transfer one-half of its assets to controlled in exchange for all of the controlled stock and the assumption by controlled of the liabilities if any associated with the transferred assets iv distributing will transfer one-half of its assets to controlled in exchange for all of the controlled stock and the assumption by controlled of the liabilities if any associated with the transferred assets together with step iii above the contributions v distributing will distribute all of the controlled stock to the members of the shareholder b group in exchange for all of the distributing stock held by the members of the shareholder b group vi distributing will distribute all of the controlled stock to the members of the shareholder c group in exchange for all of the distributing stock held by the members of the shareholder c group together with step v above the distributions vii distributing will be dissolved representations distributing has made the following representations regarding the contributions and the distributions a the fair_market_value of controlled stock to be received by the shareholder b group and the fair_market_value of the controlled stock to be received by the shareholder c group and any other consideration to be received by each shareholder of distributing in the distributions will be approximately equal to the fair_market_value of distributing stock surrendered by such shareholders in the distributions b no part of the consideration to be distributed by distributing in the distributions will be received by a shareholder as a creditor employee or in any capacity other than a shareholder of distributing plr-137647-13 c the five years of financial information submitted for business a conducted by distributing is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted d the pro forma financial information for each of controlled and controlled is representative of each of controlled and controlled 2’s respective share of the business conducted by distributing during the five-year period ending on the date of the distributions e neither business a as conducted by distributing nor control of any entity conducting this business will have been acquired during the five-year period ending on the date of the distributions in a transaction in which gain_or_loss was recognized in whole or in part f following the distributions each of controlled and controlled will continue independently and with its separate employees the active_conduct of its respective share of all of the integrated activities of business a conducted by distributing prior to the consummation of the transaction g the distributions will not be used principally as a device for the distribution of the earnings_and_profits of any of distributing controlled or controlled h the distributions will be carried out for the following corporate business_purpose s i ii iii iv to eliminate differences in the future direction of management and operational functions of distributing to eliminate discord between shareholder b and shareholder c to maintain a consistent business strategy for distributing and to allow the shareholder b group and the shareholder c group to maintain and develop their separate business strategies as it relates to the operation of controlled and controlled to increase each corporation’s profitability the distributions are motivated in whole or substantial part by these corporate business_purpose s i the total adjusted_basis of the assets to be transferred to controlled or controlled by distributing will equal or exceed the sum of the liabilities plr-137647-13 assumed as determined under sec_357 by controlled or controlled as the case may be the liabilities assumed if any as determined under sec_357 by controlled or controlled will be incurred in the ordinary course of business and will be associated with the assets transferred j the total fair_market_value of the assets transferred to controlled or controlled by distributing in the contributions will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled or controlled in connection with the contributions ii the amount of any liabilities owed to controlled or controlled by distributing that are discharged or extinguished in connection with the contributions and iii the amount of any cash and the fair_market_value of any other_property other than stock_or_securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled or controlled in connection with the contributions the fair_market_value of the assets of each of controlled and controlled will exceed the amount of its liabilities immediately after the contributions k the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a to reflect an early disposition of the property l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no intercorporate debt will exist between distributing and controlled or controlled at the time of or subsequent to the distributions n payments made in connection with all continuing transactions if any between distributing and controlled or controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length in addition payments made in connection with all continuing transactions if any between controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o no parties to the proposed transaction are investment companies as defined in sec_368 and iv p for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in plr-137647-13 sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions q for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of any controlled or controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled or controlled stock that either i was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions or ii is attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions r there is no acquisition of stock of distributing controlled or controlled including any predecessor or successor of any such corporation that is part of a plan or a series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the stock of controlled or controlled s immediately after the transaction as defined in sec_355 neither distributing nor controlled nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 t distributing controlled controlled and the distributing shareholders each will pay its own or their own expenses if any incurred in connection with the distributions rulings based solely on the information submitted and the representations made above we rule as follows regarding the proposed transaction each contribution followed by its respective distribution will qualify as a reorganization within the meaning of sec_368 with respect to each reorganization distributing controlled or controlled as the case may be will each be a party to the reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the contributions sec_361 and sec_357 neither controlled nor controlled will recognize any gain_or_loss on the contributions sec_1032 plr-137647-13 the basis in the assets received by controlled and controlled in the contributions will be the same as the basis of such assets in the hands of distributing immediately before the contributions sec_362 the holding_period for the assets received by controlled and controlled in the contributions will include the period during which distributing held such assets sec_1223 distributing will recognize no gain_or_loss on the distributions sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing on the receipt of the stock of controlled or controlled sec_355 the basis of the controlled stock in the hands of the members of the shareholder b group and the basis of the controlled stock in the hands of the members of the shareholder c group immediately after the distributions will in each instance be the same as such shareholders’ basis in his or her distributing stock held immediately before the distributions allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock and the controlled stock received by the shareholders of distributing will include the holding_period of their distributing stock with respect to which each distribution was made provided that such distributing stock is held as a capital_asset on the date of the distributions sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing controlled and controlled will be made in accordance with sec_1_312-10 shareholder a’s transfer of one-half his ownership_interest in distributing to each of shareholder b and shareholder c is a gift under sec_2511 and sec_25_2511-2 caveats no opinion is expressed about the federal_income_tax consequences of the proposed transaction under other provisions of the code or regulations or the federal_income_tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding plr-137647-13 i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of any of distributing controlled or controlled see sec_355 and sec_1_355-2 and iii whether the proposed transaction is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing controlled or controlled see sec_355 and sec_1_355-7 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely mary e goode senior counsel branch office of associate chief_counsel corporate
